Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 17/082,052 10/28/2020, which is a CON of 15/580,611 12/07/2017 PAT 10849911, which is a 371 of PCT/IL2016/050595 06/08/2016, which claims benefit of 62/173,390 06/10/2015.
This application 17/509,004 10/24/2021 is a CIP of 15/100,993 06/02/2016, 
which is a 371 of PCT/IL2014/051052 12/04/2014, which claims benefit of 61/911,478 12/04/2013. 
2.	Applicant’s remarks filed on 10/24/2022 are acknowledged. Claims 1-13 are pending in the application.
Responses to Amendments/Arguments
3. 	Applicant's arguments regarding the rejection of claims 1-3 and 6-9 under 35 U.S.C. 103 (a) have been fully considered and they are persuasive. Since Gilat et al. ‘864, Lange et al. and Aubrey et al. ‘683 independently do not disclose the instant compositions, therefore they are distinct from the instant invention.  The rejection of claims 1-3 and 6-9 under 35 U.S.C. 103 (a) over Gilat et al. ‘864, Lange et al. and Aubrey et al. ‘683 has been withdrawn herein.
4.	Since Gilat et al. ‘246 does not claim the instant invention, therefore it is distinct from the instant invention. The rejection of claims 1-3 and 6-9 under the obviousness-type double patenting over Gilat et al. ‘246 has been withdrawn herein.
5.	Since a terminal disclaimer against Baharaff et al. ‘853, ‘047, ‘993 and ‘911 has not been filed to the Office, therefore the rejection of claims 1-3 and 6-9 under the obviousness-type double patenting over Baharaff et al. ‘853, ‘047, ‘993 and ‘911 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Objections
6.	Claims 4-5 are objected to as being dependent on rejected claim 1.
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

November 01, 2022